J-S42023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    JAMES WRIGHT                                 :
                                                 :
                       Appellant                 :   No. 1195 EDA 2020

             Appeal from the PCRA Order Entered April 14, 2020
     In the Court of Common Pleas of Chester County Criminal Division at
                       No(s): CP-15-CR-0002361-2005


BEFORE: PANELLA, P.J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                                    Filed: October 8, 2020

       Appellant, James Wright, appeals pro se from the order entered on April

14, 2020, dismissing his second petition filed pursuant to the Post Conviction

Relief Act1 (PCRA) as untimely. We affirm.

       We briefly summarize this case as follows. On November 2, 2005, a

jury convicted Appellant of robbery, burglary, and conspiracy. On January 24,

2006, the trial court sentenced Appellant to an aggregate term of 25 to 50

years of imprisonment. We affirmed Appellant’s judgment of sentence on June

13, 2007. See Commonwealth v. Wright, 931 A.2d 55 (Pa. Super. 2007)

(unpublished memorandum). On January 21, 2009, the Supreme Court of

Pennsylvania denied further review.            See Commonwealth v. Wright, 964
A.2d 895 (Pa. 2009). On June 15, 2009, the United States Supreme Court

____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S42023-20



denied    Appellant’s     petition   for   writ   of   certiorari.   See   Wright   v.

Pennsylvania, 557 U.S. 909 (2009).

       On June 18, 2010, Appellant filed his first pro se petition pursuant to

the PCRA.     The PCRA court appointed counsel to represent Appellant.              On

November 9, 2010, the PCRA court dismissed Appellant’s first PCRA petition

and permitted counsel to withdraw.                Appellant did not appeal that

determination.

       On March 3, 2020, Appellant filed a pro se PCRA petition, the subject of

the current appeal. On March 16, 2020, pursuant to Pa.R.Crim.P. 907, the

PCRA court issued notice of its intent to dismiss Appellant’s PCRA petition

without an evidentiary hearing. On April 9, 2020, Appellant filed a response.

On April 14, 2020, the PCRA court dismissed Appellant’s second PCRA petition

as untimely. This timely pro se appeal resulted.2

       Appellant presents the following issue for our review:



____________________________________________


2   Appellant filed a timely, pro se notice of appeal on May 15, 2020. See
Pa.R.A.P. 903(a) (notice of appeal shall be filed within 30 days after the entry
of the order from which the appeal is taken); In Re: Statewide Judicial
Emergency – Suspension Superior Court Of Pennsylvania, (No. 3
Administrative Docket) (Pa. Super. filed March 17, 2020) at *1, ¶C (“All
timelines imposed by Pennsylvania Rule of Appellate Procedure 903, for
appeals from orders entered between March 17, 2020, and April 17, 2020,
that would be subject to the Superior Court’s jurisdiction, are EXTENDED by
30 days.”). On June 10, 2020, the trial court issued an order pursuant to
Pa.R.A.P. 1925(a) explaining that its reasons for denying relief were “set forth
in the March 16, 2020 [o]rder/[Rule 907 n]otice and explanatory footnote and
the April 14, 2020 [o]rder and explanatory footnote [dismissing Appellant’s
PCRA petition as untimely].” PCRA Court Order, 6/10/2020, at *1.

                                           -2-
J-S42023-20


      Whether the [PCRA] court committed error by dismissin[g
      Appellant’s] PCRA [petition alleging a] claim of ineffective
      assistance of [trial counsel]?

Appellant’s Pro Se Brief at *4 (unpaginated).        More specifically, Appellant

contends that trial counsel was ineffective for failing to challenge his sentence

as illegal. Id. at *5-7.

      This Court's standard of review from the grant or denial of PCRA relief

is limited to examining whether the PCRA court's determination is supported

by the    evidence   of record and whether          it is   free   of legal error.

Commonwealth v. Cole, 227 A.3d 336, 339 (Pa. Super. 2020). Initially, we

must determine whether the PCRA court had jurisdiction to entertain the

merits of Appellant’s PCRA petition. This Court has recently stated:

      It is well-established that the PCRA's timeliness requirements are
      jurisdictional in nature and must be strictly construed; courts may
      not address the merits of the issues raised in a petition if it is not
      timely filed. Generally, a PCRA petition including a second or
      subsequent petition, shall be filed within one year of the date the
      judgment of sentence becomes final. 42 Pa.C.S.A. § 9545(b)(1).
      A judgment of sentence becomes final at the conclusion of direct
      review or the expiration of the time for seeking the review. 42
      Pa.C.S.A. § 9545(b)(3).

      However, Pennsylvania courts may consider an untimely PCRA
      petition if the petitioner explicitly pleads and proves one of the
      three exceptions enumerated in Section 9545(b)(1), which
      include: (1) the petitioner's inability to raise a claim as a result of
      governmental interference; (2) the discovery of previously
      unknown facts or evidence that would have supported a claim; or
      (3) a newly-recognized constitutional right that has been held to
      apply retroactively by the Supreme Court of the United States or
      the Supreme Court of Pennsylvania.                     42 Pa.C.S.A.
      § 9545(b)(1)(i)-(iii).




                                       -3-
J-S42023-20



Commonwealth v. Hromek, 232 A.3d 881, 884–885 (Pa. Super. 2020)

(internal case citation and quotations omitted).    “Any petition invoking an

exception [to the PCRA’s one-year jurisdictional time bar] shall be filed within

one year of the date the claim could have been presented.” 42 Pa.C.S.A. §

9545(b)(2). “Further, it is well-settled that couching a petitioner's claims in

terms of ineffectiveness will not save an otherwise untimely filed petition from

the application of the time restrictions of the PCRA.”     Commonwealth v.

Robinson, 139 A.3d 178, 186 (Pa. 2016) (citation omitted).

      Additionally,

      our courts have recognized that while challenges to the legality of
      a defendant's sentence cannot be waived, they ordinarily must be
      raised within a timely PCRA petition. This Court has further
      explained:

         though not technically waivable, a legality claim may
         nevertheless be lost should it be raised for the first time in
         an untimely PCRA petition for which no time-bar exception
         applies, thus depriving the court of jurisdiction over the
         claim. When a petitioner files an untimely PCRA petition
         raising a legality-of-sentence claim, the claim is not waived,
         but the jurisdictional limits of the PCRA itself render the
         claim incapable of review.

Hromek, 232 A.3d at 884 (internal citations, quotations, and brackets

omitted).

      Appellant's judgment of sentence became final for purposes of the PCRA

on June 15, 2009 when the U.S. Supreme Court denied certiorari of his direct

appeal. Thus, Appellant’s PCRA petition filed on March 3, 2020, over ten years

after his judgment of sentence became final, was patently untimely.



                                     -4-
J-S42023-20


Moreover, Appellant does not invoke any of the three noted exceptions to the

PCRA’s one-year jurisdictional time bar. As such, the jurisdictional limits of

the PCRA rendered Appellant’s challenge to the legality of his sentence

incapable of review.    Finally, Appellant’s assertion that trial counsel was

ineffective for failing to raise a claim challenging the legality of his sentence

does not save his otherwise untimely filed PCRA petition.    Accordingly, for all

of the foregoing reasons, the PCRA court lacked jurisdiction to address the

merits of Appellant’s March 3, 2020 PCRA petition and properly dismissed it

as untimely.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/8/20




                                      -5-